--------------------------------------------------------------------------------

EXHIBIT 10.3


EXECUTION COPY


ESPRE SOLUTIONS, INC.




August 20, 2008


Nonsuch Holdings Ltd.
c/o Equity Trust (BVI) Limited
Palm Grove House
P.O. Box 438
Road Town
Tortola, British Virgin Islands


Re:           Exchange of Promissory Note for Shares of Common Stock of Blideo,
Inc.


Ladies and Gentlemen:


1.             This letter agreement (the “Agreement”) sets forth the binding
agreement of the undersigned with respect to the cancellation of that certain
promissory note (the “Note”) dated July 29, 2008 in the principal amount of
$100,000 issued by Espre Solutions, Inc. (the “Company”) to Nonsuch Holdings
Ltd. (the “Holder”) in exchange for the transfer of common stock of Blideo, Inc.
(“Blideo Stock”) held by the Company to the Holder.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings ascribed to them
in the Note.


2.             The Company hereby agrees to transfer 104,167 shares of Blideo
Stock (the “Exchange Shares”) held by the Company to the Holder.


3.             In consideration for the transfer of the Exchange Shares to the
Holder, the Company and the Holder hereby agree to cancel and terminate the Note
such that, as of the date hereof, neither the Company nor the Holder have, or
will have, any ongoing rights or obligations under the Note, including, without
limitation, any rights or obligations with respect to the Collateral Shares, and
any and all rights and obligations established thereby are hereby extinguished
and of no further force or effect.  The Holder agrees to immediately return to
the Company the Note endorsed “Cancelled” and signed by the Holder and return
any and all Collateral Shares held by the Holder and to provide such other
assistance related to the cancellation of the Note as reasonably requested by
the Holder.


4.             THE EXCHANGE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND ARE BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.

 
 

--------------------------------------------------------------------------------

 
 
5.             The Exchange Shares are being acquired for investment for the
Holder’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the Securities Act,
and such Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same.


6.             The Holder has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Exchange Shares to be acquired by the Holder under
this Agreement.  The Holder further has had an opportunity to ask questions and
receive answers from Blideo, Inc. regarding the terms and conditions of the
Exchange Shares and to obtain additional information necessary to verify any
information furnished to the Holder or to which the Holder had access.  Holder
acknowledges and agrees that the Company makes no representation or warranty
with respect to the Exchange Shares, the value thereof, or the business,
operations, results or prospects of or with respect to Blideo, Inc.


7.             The Holder understands that the purchase of the Exchange Shares
involves substantial risk.  The Holder:  (i) has experience as an investor in
securities of companies in a similar stage as Blideo, Inc. and acknowledges that
the Holder is able to fend for himself, can bear the economic risk of such
Holder’s investment in the Exchange Shares and has such knowledge and experience
in financial or business matters that the Holder is capable of evaluating the
merits and risks of this investment in the Exchange Shares and protecting his
own interests in connection with this investment and/or (ii) has a preexisting
personal or business relationship with Blideo, Inc. and certain of its officers,
directors or controlling persons of a nature and duration that enables the
Holder to be aware of the character, business acumen and financial circumstances
of such persons.


8.             This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be a single agreement.


[Signature page follows.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is entered into as the date first written
above.




Espre Solutions, Inc.
       
By:
/s/ Peter Ianace
 
Name: Peter Ianace
 
Title: Chief Executive Officer
             
Nonsuch Holdings Ltd.
       
By:
/s/ Penelope Cox
 
Name: Penelope Cox
 
Title: Director
 


 

--------------------------------------------------------------------------------